DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 11 August 2021 has been entered. Claim(s) 1-5 and 7-20 remain pending in this application. Claim(s) 6 has been cancelled.  Claim(s) 16-20 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In Claim 9, the limitation “the connecting parts are screws oriented in the axial direction of the engine” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The limitation “the apices of the arms facing said opening in a radial direction” in Claim 16 render the claim indefinite. It is first noted that the apices of the arms are not identified in the figures therefore the term is interpreted as the “tip, point, or vertex” as defined by Dictionary.com, and thus the topmost point of the arm as seen in Figure 4. It is unclear, in light of the specification what the limitation “the apices of the arms facing said opening in a radial direction” means.  For example, Figure 4 appears to show the embodiment being described 

Claims 17-20 depend from claim 16 and are rejected accordingly.

The limitation “connecting elements for connecting the outer casing to the decoupler” in Claim 18 render the claim indefinite.  It is unclear, specifically in light of the specification, what the connecting elements are as in Claim 16 it is recited “the decoupler connects the outer casing to apices of arms of the inlet casing” and Figure 4, which Claim 16 appears to be referring to, shows the decoupler as the screw, 24, and the flange extending from the arm. Thus it is not clear how a connecting element connects the screw to the outer casing while passing through the outer casing. For this examination the limitation will be interpreted as the connecting element being a part of the decoupler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (U.S. Patent No. 3,451,215), hereinafter Barr, in view of Maier (U.S. Patent No. 5,839,878), hereinafter Maier, and Raykowski (U.S. Pre-grant Publication 2015/0176431), hereinafter Raykowski.

Regarding Independent Claim 16 and Claims 17-20, Barr teaches (Claim 16) an aircraft engine inlet arrangement (Figure 1 – the arrangement shown is an inlet arrangement to the turbine) comprising:
a rotor (14) with a central rotating shaft (11);
a support of the shaft (Figure 1 – the y-shaped supports attached to the inlet casing, 8 – See annotated figure below) surrounding the shaft (Figure 1 – the support of the shaft surrounds the shaft) and carrying a bearing in which the shaft is retained (Figure 1 – the support carries bearings for the shaft – See annotated Figure below for clarification);
an outer casing (2) surrounding a gas flow stream (Figure 1 – the outer casing, 2, surrounds the gas flow from the combustor, 7) and an inlet casing (8) joining the outer casing to the support of the shaft (Figure 1 – the inlet casing, 8, attaches the outer casing, 2, to the support of the shaft through the vane/arm – See annotated figure below for clarification).
Barr further teaches an arm (Figure 1 – the arm is the first vane of the turbine – See annotated figure below for clarification). 

    PNG
    media_image1.png
    306
    596
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Barr

Barr does not explicitly teach (Claim 16) a mechanical decoupler positioned at a junction between the outer casing and the inlet casing, the mechanical decoupler is configured to break in case of rotor failure,
wherein the decoupler is positioned at a periphery of the gas flow stream and housed in a cell of the outer casing,
wherein the decoupler connects the outer casing to apices of arms of the inlet casing, which radially extend through the gas flow stream,
wherein the cell is limited by a bottom face, two side faces connecting the bottom face to a main portion, for delimiting the gas flow stream, of the outer casing, the cell opening onto the gas flow stream, and
wherein the cell includes an opening which opens onto the gas flow stream, the apices of the arms facing said opening in a radial direction;
Claim 17) the side faces extend in a same direction as the arms with a play to contain and guide displacements of ends of the arms in case of the decoupler rupture;
(Claim 18) further comprising connecting elements for connecting the outer casing to the decoupler passing through the outer casing and extending in the cell;
(Claim 19) the decoupler comprises connecting parts for connecting the inlet casing to the outer casing comprising an incipient break;
(Claim 20) the connecting parts pass through the outer casing and extend in the cell.
However, Maier teaches an aircraft engine inlet arrangement (Figure 1 – the arrangement shown is an inlet arrangement to the turbine) with an outer casing (10, 16, 22 and 26) an inlet casing (Figure 1 – the inlet casing extend through the bottom of the figure and extends to the top of the vane/arm, 24  – See annotated figure below) with (Claim 16) a mechanical decoupler (40 and 56) positioned at a junction between the outer casing and the inlet casing (Figure 1 – the decoupler is at the junction between the vane/arm, 24, of the inlet casing and the outer casing, 10, 16, 22 and 26), 
wherein the decoupler is positioned at a periphery of the gas flow stream (Figure 1 – the decoupler is located at a radially outer periphery of the gas flow stream, 64) and housed in a cell (52) of the outer casing (Figure 1 – the connecting part/element of the decoupler, 56, passes through a side wall of and into the cell and the slot of the decouple, 40, is within the cell, therefore the decoupler is housed in the cell),
wherein the decoupler connects the outer casing to apices of arms of the inlet casing (Figure 1 – the decoupler connects the outer casing, 10, 16, 22 and 26, to a radially outer apex of the vanes/arms, 24, of the inlet casing), which radially extend through the gas flow stream (Figure 1 – the arms/vanes, 24, extend across the gas flow stream 64),
wherein the cell is limited by a bottom face (Figure 1 – the cell is defined by a bottom face, and two side faces – See annotated figure below for clarification), two side faces connecting the bottom face to a main portion (Figure 1 – the side faces are used to connect the bottom portion to a main portion, 10), for delimiting the gas flow stream (Figure 1 – the main portion defines the flow path of the gas flow stream, 64), of the outer casing (Figure 1 – the side faces are used to connect the bottom portion to a main portion, 10, of the outer casing), the cell opening onto the gas flow stream (Figure 1 – the cell has an opening at the bottom, as see in the figure, which faces the gas flow stream, and therefore opens onto the gas flow stream), and
wherein the cell includes an opening which opens onto the gas flow stream (Figure 1 – the opening of the cell is at the bottom of the cell, 52), the apices of the arms facing said opening in a radial direction (Figure 1 – the apices of the arms extend pass the platform, 40, and pass through the opening of the cell in the radial direction);
(Claim 17) the side faces extend in a same direction as the arms (Figure 1 – the side faces extend vertically, as seen in the figure, which is the same direction as the arms/vanes, 24) with a play to contain and guide displacements of ends of the arms (Figure 1 – Column 1, Lines 49-67 – the cell has spacing/play that contains and guides the radial and axial displacements of the arms/vanes) in case of the decoupler rupture (Figure 1 – Column 1, Lines 49-67 – it is pointed out that the limitation “in case of the decoupler rupture” is an intended use of the structure of the cell; further since the structure of the cell, i.e. the spacing/play, allow for and contains the displacements of the vanes/arms the structure is capable of performing the function of doing so in the case of decoupler rupture);
(Claim 18) further comprising connecting elements for connecting the outer casing to the decoupler passing through the outer casing and extending in the cell (Figure 1 – the pin, 56, is the connecting element of the decoupler, which passes through the outer casing and into the cell);
(Claim 19) the decoupler comprises connecting parts for connecting the inlet casing to the outer casing (Figure 1 – the decoupler is a connecting part/pin, 56, which connects the inlet casing to the outer casing);
(Claim 20) the connecting parts pass through the outer casing and extend in the cell (Figure 1 – the connecting parts pass through a portion of the outer casing, 26, and into the cell, 60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Barr by making the outer connection of the vane/arm of Barr include the mechanical decoupler and associated structure, as taught by Maier, thereby resulting in (Claim 16) a mechanical decoupler positioned at a junction between the outer casing and the inlet casing, wherein the decoupler is positioned at a periphery of the gas flow stream and housed in a cell of the outer casing, wherein the decoupler connects the outer casing to apices of arms of the inlet casing, which radially extend through the gas flow stream, wherein the cell is limited by a bottom face, two side faces connecting the bottom face to a main portion, for delimiting the gas flow stream, of the outer casing, the cell opening onto the gas flow stream, and wherein the cell includes an Claim 17) the side faces extend in a same direction as the arms with a play to contain and guide displacements of ends of the arms in case of the decoupler rupture; (Claim 18) further comprising connecting elements for connecting the outer casing to the decoupler passing through the outer casing and extending in the cell; (Claim 19) the decoupler comprises connecting parts for connecting the inlet casing to the outer casing; (Claim 20) the connecting parts pass through the outer casing and extend in the cell in order to allow the vane segment to pivot about an arcuate seal surface if disparities in thermal expansion cause that segment to move axially and or radially in an unsymmetric manner (Maier – Column 1, Lines 65-67).


    PNG
    media_image2.png
    816
    608
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Maier





Barr in view of Maier do not teach (Claim 16) the mechanical decoupler is configured to break in case of rotor failure; (Claim 19) the connecting parts comprising an incipient break.
However, Raykowski teaches the use of mechanical decouplers in gas turbines (Paragraph 0005, Lines 11-16 – bolts are used in the gas turbine to connect bearing supports, where the bolts are mechanical decouplers) where the mechanical decoupler is configured to break in case of rotor failure (Paragraph 0005, Lines 11-16 – the mechanical decouplers used are designed to break in case of rotor failures); the mechanical decouplers comprising connecting parts with an incipient break (Paragraph 0015, Lines 16-20 – the mechanical decouplers are fasteners/connecting parts with a weakened zone/incipient break, 42a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Barr in view of Maier by making the mechanical decoupler (Claim 16) configured to break in case of rotor failure; where (Claim 19) the mechanical decouplers comprise connecting parts with an incipient break, as taught by Raykowski, in order to prevent transmission of potentially damaging imbalance forces or other vibratory forces to the engine case and the air frame (Raykowski – Paragraph 0015, Lines 5-12).

Allowable Subject Matter
Claims 1-5, 7-8 and 10-15 are allowed.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741